Citation Nr: 0004794
Decision Date: 02/24/00	Archive Date: 09/08/00

DOCKET NO. 98-03 712               DATE FEB 24, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUE

Entitlement to accrued benefits based on a claim for VA
compensation benefits under the provisions of 38 U.S.C.A. 1151.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. A. Markey, Counsel

INTRODUCTION

The veteran served on active duty from July 30, 1943 to October 30,
1943. He died on June 11, 1996.

This matter came before the Board of Veterans' Appeals (Board) from
a February 1997 decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts that denied the
appellant entitlement to additional VA disability compensation for
accrued benefit purposes. A hearing was held before a member of the
Board in Washington, D.C. in December 1999.

FINDINGS OF FACT

1. All available, relevant evidence necessary for an equitable
disposition of the appellant's appeal has been obtained.

2. At the time of his death on June 11, 1996, the veteran had
perfected an appeal of a July 1995 RO decision that denied his
claim of entitlement to VA disability compensation pursuant to the
provisions of 38 U.S.C.A. 1151.

3. In February 1997, the appellant submitted a claim for
entitlement to accrued benefits based on the veteran's claim for VA
compensation.

- 2 -

4. The appellant, who is the veteran's son, was born in June 1958
and is not shown to have been permanently incapable of self-support
before reaching,, the age of 18 years.

5. It has not been established, nor does the appellant contend,
that he bore any of the expense of last sickness or burial of the
veteran.

CONCLUSION OF LAW

The appellant is not a proper claimant for any accrued VA
compensation benefits due the decreased veteran; there is no legal
basis for payment of accrued benefits. 38 U.S.C.A. 5121 (West 1991
& Supp. 1999); 38 C.F.R. 3.57,.3.1000 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1995, the RO denied the veteran's claim of entitlement to
VA disability compensation pursuant to the provisions of 38
U.S.C.A. 1151. Essentially, the veteran had claimed that he
suffered from gall bladder, kidney, and. liver disorders as a
result of a surgical procedure (a cholecystectomy) performed at a
VA Medical Center in 1977. At the time of his death in June 1996,
the veteran had perfected an appeal with respect to this denial,
but that claim does not survive has death. See Vda de Landicho v.
Brown, 7 Vet. App. 42, 47 (1994).

Nevertheless, applicable law provides that certain parties may be
paid periodic monetary benefits (due and unpaid for a period not to
exceed two years) to which a veteran was entitled at the time of
his or her death under existing ratings or based on evidence in the
file at the time of his death. 38 U.S.C.A. 5121 (West 1991 & Supp.
1999); 38 C.F.R. 3.1000 (1999). 

- 3 -

Persons eligible for such payments (which are paid to the first
living person listed) include: the veteran's spouse; his or her
children (in equal shares); and his or her dependent parents (in
equal shares) or the surviving parent. In all other cases, only so
much of the accrued benefit may be paid as may be necessary to
reimburse the person who bore the expense of last sickness or
burial of the veteran. 38 C.F.R. 3.1000(a)(1),(4) (1999).

For the purpose of determining entitlement to these benefits, the
term "child" includes an unmarried person who is a legitimate child
who is under the age of 18 years, or who, before reaching the age
of 18 years, became permanently incapable of self-support, or who,
after reaching the age of 18 years and until completion of
education or training (but not after reaching the age of 23 years)
is pursuing a course of instruction at an approved educational
institution. 38 U.S.C.A. 101(4) (West 1999 & Supp. 1999); 38 C.F.R. 
3.57, 3.1000(d)(2) (1999).

In this case the appellant, who is the veteran's son, submitted a
claim in February 1997 for entitlement to VA compensation for
accrued benefit purposes. The RO denied this claim, and the present
appeal ensued.

The crux of the matter in this particular case is whether the
appellant meets the requirements for entitlement to receipt of
compensation for accrued benefits purposes, and not whether the
veteran, prior to his death, was entitled to the additional
benefits he had claimed (i.e. whether he was entitled to VA
disability compensation pursuant to the provisions of 38 U.S.C.A.
1151).

In this regard, the Board notes that the appellant is over the age
of 18 years, having been born, according to documents of record, in
June 1958, and it has neither been shown nor alleged that he was
permanently incapable of self-support prior to reaching the age of
18. In fact, during a December 1999 Board hearing in

- 4 - 

Washington, D.C., the appellant clearly acknowledged that he was in
fact born in June 1958 and was not permanently incapable of self-
support before reaching the age of 18 years. Clearly, the appellant
does not meet any of the criteria which would permit receipt of
accrued benefits to the extent that such benefits may be paid to a
"child" of a deceased veteran. 38 U.S.C.A. 101(4) (West 1991 &
Supp. 1999); 38 C.F.R.  3.57, 3.1000 (1999).

Further, the appellant has made no allegations to the effect that
he bore the expense of last sickness or burial of the veteran. In
fact, it appears, from a review of the file, that the appellant's
brother dealt with the burial expenses, and that at least part of
these expenses were reimbursed by the RO by payments made to the
funeral home. Moreover, during the Board hearing, the appellant
stated that he did not pay anything towards the veteran's burial or
last illness expenses.

The Board notes and appreciates the fact that the appellant has
submitted a substantial amount of evidence, to include medical
opinion, personally written contentions, and copies of various
correspondence with the VA and other government officials, in
support of his claim that his father, the veteran, was entitled, at
the time of his death, to VA disability compensation pursuant to
the provisions of 38 U.S.C.A. 1151, and that as such, essentially,
he (the appellant) was entitled to this additional compensation for
accrued benefit purposes. He has also argued that certain medical
evidence with respect to the veteran's condition has been withheld
from him or is otherwise unavailable.

However, as noted above, the appellant has not attained the status
of a person entitled to accrued benefits as defined under the
pertinent law and regulation; in other words, he is not a proper
claimant for these benefits. Accordingly, while the Board is
sympathetic to the appellant's feelings about the medical issues
surrounding this claim with respect to the veteran, those issues
need not be addressed at this time since the appellant has not
presented a legal claim for a VA

5 -

benefit. In cases such as this, where the law is dispositive, the
claim should be denied because of the absence of legal merit.
Sabonis v. Brown, 6 Vet. App. 426 (1994). The Board emphasizes, in
this regard, that the law and regulations are binding on both the
appellant and the Board. Accordingly, the Board concludes that
basic eligibility for accrued benefits under the criteria described
above have not been met, thereby warranting a denial of the claim.

ORDER

The appellant's claim of entitlement to VA compensation for accrued
benefit purposes is precluded by law and the appeal is denied.

N. R. ROBIN 
Member, Board of Veterans' Appeals

6 -


